FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2019/0321502) in view of Yi et al. (U.S. Publication No. 2015/0064069).
Kim discloses a photocatalytic device comprising:
A body (combination of 310 and 330);
A light source portion (352) including a light source (355 & 357) and a substrate (354) and fixed to the body (310 & 330), the substrate (354) having a first surface to which the light source (355 & 357 is fixed (as shown in Figure 2), and a second surface on which electronic elements (i.e. pin in pin housing 356) are disposed (as shown in Figures 3 & 4) as set forth in paragraphs 79 and 80; and
A catalyst portion (351) fixed to the body (310 and 330) to face the light source (355 & 357) and producing a photocatalytic reaction by light emitted from the light source (355 & 357) to generate a superoxide radical (paragraphs 50 and 73-77); wherein
In the body (combination of 310 and 330), a space is formed, and the substrate (354) is fixed to the body (combination of 310 and 330) as shown in Figure 4.
Kim does not appear to disclose that the substrate includes a connector formed at one side of the second surface of the substrate and fixed.
Yi discloses a photocatalytic device comprising a body (110), a light source portion (212/213) fixed to a first surface a substrate (211), and a catalyst portion (222) fixed to the body (110) to face the light source (212/213) as shown in Figure 2.  The reference continues to disclose that the substrate (211) includes a connector (215) formed at one side of a second surface of the substrate and fixed (Figure 3).  Yi discloses that the connector fixed to a second surface of the substrate is provided in order to structurally support the substrate and light source portion (paragraph 44).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the substrate of Kim with a connector formed at one side of the second surface of said substrate in order to structurally support the substrate and light source portion as exemplified by Yi.

Concerning claim 2, Kim also discloses that the body (310 & 330) includes an upper body (310) and a lower body (330) coupled to each other (paragraph 53), and the light source portion (352) and the catalyst portion (351) are positioned between the upper body (310) and the lower body (330) as set forth in paragraph 50 (Figures 2-4).

Regarding claims 3 & 4, Kim further discloses that the body (330) includes a sealing
portion protruding from a surface of the body (330) facing the light source portion (352) toward the light source portion (352);
Wherein the sealing portion protrudes along an outer edge of the substrate (354) as shown below.

    PNG
    media_image1.png
    452
    803
    media_image1.png
    Greyscale

Regarding claim 6, Kim also discloses that the body (310) includes a horizontal direction fixing member (i.e. horizontal portion of seat member 312) protruding from a surface of the body (310) facing the catalyst portion (351) toward the catalyst portion (351) and contacts a side surface of an end portion of the catalyst portion (351) to fix the catalyst portion (paragraph 73).

Concerning claim 7, the reference further discloses that the catalyst portion (351) is formed to have a polygonal shape (Figure 3), and the horizontal direction fixing member (312) is positioned at a vertex portion of the catalyst portion (351) and being in contact with at least two side surfaces of the end portion of the catalyst portion (351) to fix the catalyst portion (351) as shown in Figure 3.

With respect to claim 8, Kim also discloses that the body (310) further includes a vertical direction fixing member (314) protruding inward from a middle portion of the horizontal direction fixing member (Figure 3) and being in contact (i.e. the middle portion) with a surface of the catalyst portion (351) to fix the catalyst portion (paragraphs 56 and 73).

Concerning claim 9, Kim continues to disclose an internal heat dissipation member (353 and/or 356) formed on the first surface of the substrate (354) as shown in Figures 2 & 3.

Regarding claim 10, Kim further discloses that the internal heat dissipation member (356) is formed to enclose the surface of the substrate (354) except for the sealing portion (shown above proximate numeral 177 in Figure 4) and a portion where the light source (355 & 357) is formed as shown in Figure 4.  Note that the claim does not disclose that the heat dissipation member encloses the entirety of the one surface of the substrate.

With respect to claim 12, the reference also discloses an external heat dissipation member formed on an outer surface of one side of the body (310 & 330) caused by first and second flanges (paragraphs 16, 40 and 60).

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2019/0321502) in view of Kim et al. (U.S. Publication No. 2016/0325606) and Yi et al. (U.S. Publication No. 2015/0064069).
It is first noted that Kim et al. (U.S. Publication No. 2019/0321502) will be referred to as “Kim”, and Kim et al. (U.S. Publication No. 2016/0325606) will be referred to as “’606”.
Concerning claims 13 and 17-20, Kim in view of Yi is relied upon as set forth above, wherein the references disclose the photocatalytic device as set forth in claims 1-5.  Kim does not appear to disclose that the photocatalytic device is located in a vehicle air conditioner.  ‘606 discloses a photocatalytic device (100) located in a vehicle air conditioner, wherein the reference discloses that the vehicle air conditioner comprises:
An air conditioning case (300) in which a space where introduced air is transferred is formed (Figure 11) and a vent (310) for discharging the air is formed;
An evaporator (410) provided in the air conditioning case (300); 
A heater core (420) provided at a rear end of the air conditioning case in a direction in which the air flows (Figure 11); and
The photocatalytic device (100) provided in the air conditioning case (paragraphs 57-63).  ‘606 discloses that the photocatalytic device is provided in order to sterilize and deodorize not only the air of a vehicle, but also the evaporator of the air conditioner (paragraphs 10-12 and 60).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize the photocatalyst device of Kim in the vehicle air conditioner as disclosed in ‘606 because ‘606 teaches that photocatalyst devices analogous to Kim are utilized in vehicle air conditioners in order to produce the predictable result of to sterilize and deodorize not only the air of a vehicle, but also the evaporator of the air conditioner as exemplified by ‘606.
Thus, claims 13 and 17-20 are unpatentable over Kim in view of Yi and ‘606.

Concerning claims 14 and 15, ‘606 further discloses that the photocatalytic device (100) is provided at a front end of the evaporator (410) as shown in Figure 11; wherein the catalyst portion (130) is provided so that a surface opposite to a surface facing the light source (121) faces an inside of the air conditioning case (300) as shown in Figures 10 and 11.  As such, the placement of the photocatalytic device in a vehicle air conditioner will be the same as well.  Thus, claims 14 and 15 are also unpatentable over Kim in view of Yi and ‘606.

Regarding claim 16, ‘606 continues to disclose that a predetermined region of the air conditioning case (300) is hollow, a mounting hole (300a) closed by the photocatalytic device (100) is formed in the air conditioning case (300), and the photocatalytic device is fixed in a manner in which a coupling member formed on the body is coupled to an outer surface of the air conditioning case in order to properly mount the photocatalytic device to the vehicle air conditioner (paragraphs 61-63).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to mount the photocatalytic device of Kim with a mounting hole  closed by said photocatalytic device formed in the air conditioning case, in which the photocatalytic device is fixed in a manner in which a coupling member formed on the body is coupled to an outer surface of the air conditioning case in order to properly mount the photocatalytic device to the vehicle air conditioner as exemplified by ‘606.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799